528 So. 2d 1362 (1988)
Frank J. MORTELL, Appellant,
v.
KEITH, MACK, LEWIS & ALLISON, Appellee.
Nos. 87-1817, 87-3037.
District Court of Appeal of Florida, Third District.
August 9, 1988.
Segall & Gold and Norman Segall, Coral Gables, for appellant.
Keith, Mack, Lewis, Allison & Cohen and Robert Cohen, Miami, for appellee.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We conclude that the appellee-law firm's negotiation of its client's check marked "paid in full," which was submitted with a letter clearly demonstrating his position that the sum was in complete payment of the amounts due in an outstanding fee dispute between the two, effected an accord and satisfaction of the law firm's claim as a matter of law. Ennia Gen. Ins. Co. v. Auld, 506 So. 2d 62 (Fla. 4th DCA 1987); Eder v. Yvette B. Gervey Interiors, Inc., 407 So. 2d 312 (Fla. 4th DCA 1981); Rudick v. Rudick, 403 So. 2d 1091 (Fla. 3d DCA 1981); Yelen v. Cindy's, Inc., 386 So. 2d 1234 (Fla. 3d DCA 1980), pet. for review dismissed, 394 So. 2d 1154 (Fla. 1980); Pino v. Lopez, 361 So. 2d 192 (Fla. 3d DCA 1978), cert. denied, 365 So. 2d 714 (Fla. 1978). Accordingly, the judgment entered below for the law firm for additional fees is reversed and the cause remanded with directions to enter judgment for the appellant.